Citation Nr: 0414312	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-08 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESSES AT HEARINGS ON APPEAL

The appellant and the veteran's daughter



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.  The veteran died in June 1997, and the appellant is 
his widow.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the RO 
that denied service connection for the cause of the veteran's 
death and entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

In April 2001 and May 2003, the Board remanded this case to 
the RO for further evidentiary development to include during 
the latter obtaining information from a named private 
physician who had treated the veteran.  The RO required a 
signed release in order to secure those records.  

To that end, the RO sent the appellant three letters seeking 
such release in 2003.  In its last letter dated in September 
2003, the appellant was instructed to reply by mid-October 
2003.  As of this date, no response has been received, and 
those specified records are not on file.  



FINDINGS OF FACT

1.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's death.  

2.  During his lifetime, the veteran was service-connected 
for an acquired psychiatric disability characterized as 
depressive reaction, dysthymic disorder, and dementia and was 
in receipt of a 100 percent evaluation effective on January 
7, 1992.  

3.  The veteran died on June [redacted], 1997 as the result of 
coronary artery disease and diabetes mellitus.  

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2003).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (as in effect prior to January 
21, 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims (Court) 
has held, in part, that a Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

However, the Board finds in this case that any defect with 
respect to VCAA notice requirement was harmless for the 
reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also details the scope of notice to which claimants are 
entitled.  38 U.S.C.A. § 5103 (West 2002)  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence that is 
necessary to make an informed decision on these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument to include the 
presentation of testimony at two hearings.  

Further, by June and November 2001 letters and November 2003 
Supplemental Statement of the Case, she and her 
representative have been notified of the evidence needed to 
establish the benefits sought, and she has been advised via 
those documents regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  



Factual Background 

By an October 1945 rating decision, the RO granted service 
connection for a mixed psychoneurosis and assigned an 
evaluation of 10 percent.  By an April 1948 rating decision, 
the RO increased the veteran's disability evaluation to 30 
percent.  

By a May 1952 rating decision, based on a contemporaneous VA 
psychiatric examination report, the RO decreased the 
veteran's disability evaluation to 10 percent.  By a June 
1965 rating decision, the RO increased the veteran's 
disability evaluation to 50 percent and recharacterized the 
disability as depressive reaction.  

By a November 1978 rating decision, the RO assigned a 100 
percent evaluation for a six-month period due to 
hospitalization after which the 50 percent evaluation was to 
resume.  

By a September 1993 rating decision, the RO assigned a 100 
percent evaluation for depressive reaction also diagnosed as 
dysthymic disorder and dementia.  The 100 percent evaluation 
became effective on January 7, 1992.  The veteran had no 
service-connected disabilities other than his psychiatric 
disability.  

The record reflects psychiatric treatment since service.  
From April to September 1978, the veteran underwent a 
psychiatric hospitalization.  On discharge from the hospital, 
he was diagnosed with situational depression with both recent 
features and long-term unresolved problems.  

On January 7, 1992, the veteran sought treatment for 
nervousness.  On August 1993 VA medical examination, the 
examiner noted that the veteran did not appear to be out of 
touch with reality, that there were no delusions, 
hallucinations, or paranoia and that he was oriented in all 
spheres.  

On October 1995 VA medical examination, the veteran's mood 
was depressed and tense.  There were no delusions or 
hallucinations or flight of ideas.  The veteran's memory was 
impaired, and insight and judgment were marginal.  The 
examiner diagnosed dysthymia and dementia.  

The veteran died in June 1997.  The caused of death was 
listed as sudden cardiac death due to coronary artery disease 
and diabetes mellitus.  

The appellant and the veteran's daughter testified at several 
hearings regarding the issues on appeal.  In July 1998, she 
indicated that he served in combat during World War II to 
include service at Iwo Jima.  

According to her, the veteran was not forthcoming about his 
feelings but would fly into rages.  He had dreams and 
nightmares of his wartime experiences and expressed excessive 
anger.  The veteran's daughter opined that the veteran would 
have been more prone to taking care of his physical health 
had he been in better mental condition.  

In May 2001, the appellant and the veteran's daughter 
testified at a hearing before the undersigned Veterans Law 
Judge.  The appellant stated that she had married the veteran 
in 1937 and that the veteran entered the Marine Corps in 
1944.  Before the war, she indicated that the veteran was a 
"loving person."  At Iwo Jima, he was involved with the 
third wave and knew all those killed in the first two waves.  

According to the appellant, the veteran was a "nervous 
wreck" when he returned from the war.  She explained that 
the veteran was nervous upon returning home and that his 
psychiatric symptomatology worsened over the years until he 
eventually stopped working when the children left home.  The 
appellant and her daughter asserted that the veteran should 
have been rated at 100 percent long before January 7, 1992.  

In October 2003, a VA physician reviewed the evidence and 
opined that the veteran's service-connected depressive 
reaction was etiologically unrelated to his death and had not 
materially or substantially contribute thereto.  

The VA physician explained that the veteran had been treated 
for his psychiatric disability for some 40 years before his 
death and that his psychiatric disability was in "fairly 
good control" prior to his death in 1997.  

The physician also opined that, based on a review of the 
record, it did not appear that the veteran's depression and 
dysthymia were of sufficient severity to warrant a 100 
percent evaluation for a 10 year period prior to his death.  
He explained that a diagnosis of dysthymia indicated only 
mild-to-moderate depression.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  




Service Connection for the Cause of the Veteran's Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a non- service-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran is shown to have suffered from adverse 
psychiatric symptomatology since service.  His psychiatric 
treatment included hospitalization, and the veteran's 
disability rating was eventually increased to that of 100 
percent disabling.  He died of sudden cardiac death due to 
coronary artery disease and diabetes mellitus, and the 
appellant asserts in this case that his service-connected 
psychiatric condition contributed to the ultimate cause of 
his death.  

The medical evidence of record does not support the 
appellant's contentions.  The record is silent with respect 
to a nexus between the veteran's depression and/or dysthymia 
and sudden cardiac death due to coronary artery disease and 
diabetes mellitus.  

Furthermore, the October 2003 VA medical opinion indicates 
explicitly that the veteran's service-connected disability 
was etiologically unrelated to his death and did not 
materially or substantially contribute thereto.  As the 
evidence does not reflect a link between the veteran's 
service-connected psychiatric disability and the ultimate 
cause of his death, service connection for the cause of the 
veteran's death is denied.  38 C.F.R. § 3.312.  

The appellant alleges that the veteran's service-connected 
psychiatric disability caused him to neglect his health and 
thus contributed to his death.  The appellant, however, is 
not shown to be competent to render medical opinions upon 
which the Board might rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that only medical experts are 
competent to provide medical opinions for VA purposes).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's one service-connected disability did not contribute 
to the cause of his death.  38 U.S.C.A. § 5107; Gilbert, 
supra.  


Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
due to service-connected disability for a period of ten or 
more years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  

The Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  

The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interpreted a virtually identical veterans benefit statute, 
38 C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(1311 and 1318) in conflicting ways.  

The Federal Circuit remanded the case and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. § 
3.22 pending the conclusion of expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective on May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, would be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  

The Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

The Board begins by noting that although the veteran was in 
receipt of a 100 percent rating prior to his death, it was 
assigned effective beginning on January 7, 1992, less than 10 
years prior to his death in June 1997, such that the criteria 
for benefits under 38 U.S.C.A. § 1318 have not been met.  

Even with consideration as to whether a 100 percent 
evaluation was warranted on a hypothetical basis prior to 
January 7, 1992, however, the appellant's claim must fail.  
Cf. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that VA is no longer required to conduct a dual 
analysis regarding old and new regulations and proceed based 
upon the version most favorable to the claimant).  

With regard to the above, the Board first notes that the 
claims file contains final RO decisions pertinent to ratings 
and effective dates assigned to the veteran's service-
connected psychiatric disability.  

The veteran did not appeal the RO's June 1965 rating decision 
which assigned an increased rating of 50 percent for 
depressive reaction, less than the maximum available for an 
acquired disability.  

As well, the veteran did not appeal the September 1993 rating 
decision in which the RO assigned an effective date of 
January 7, 1992 for the later grant of a 100 percent 
disability rating for depressive reaction.  

The Board notes that the veteran did not appeal the rating 
decisions dated prior to June 1965.  As such, the rating 
decisions made during the veteran's lifetime became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  There is no 
indication that the veteran ever intended to pursue an 
earlier effective date for the 100 rating assignment during 
his lifetime.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  The appellant has not specifically contended that 
CUE exists in the earlier RO decisions granting disability 
evaluations of less than 100 percent or the rating decision 
assigning a 100 percent rating effective only as of January 
7, 1992.  

In any case, CUE requires some degree of specificity as to 
what the alleged error is, and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
results would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993); Damrel 
v. Brown, 6 Vet. App. 242 (1994); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  

In this case, the appellant merely argues that the veteran 
was experiencing severe psychiatric symptoms prior to January 
7, 1992, and that thus, a 100 percent evaluation is warranted 
before that date.  She has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.  

The Board must further emphasize that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

For increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
the effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o).  

The record is clear in showing that the first informal claim 
for increase received subsequent to the November 1978 rating 
decision granting an temporary 100 percent rating were VA 
treatment records dated in January 1992.  

Furthermore, as apparent from the October 2003 VA medical 
opinion, there is no evidence of record to support the 
granting of a 100 percent evaluation prior to January 7, 
1992.  

As such, even were the veteran to have hypothetically 
submitted a claim for an increase earlier than January 7, 
1992, entitlement to such increase was first shown by medical 
evidence dated in January 1992, concurrent with the currently 
assigned effective date.  There is, in sum, no evidence to 
support assignment of an earlier effective date prior to 
January 7, 1992.  

The Board has herein considered every reasonable basis for 
assignment of a 100 percent evaluation at such an earlier 
date as to meet the 10-year requirement under 38 U.S.C.A. § 
1318.  

However, the Board is constrained by the governing laws and 
regulations, which, in this case, provide no basis for 
relief.  Accordingly, as the veteran was not entitled to 
receive 100 percent disability for 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



